CROSS, Judge.
This is an appeal by the residual beneficiaries, Dwight Sager, Jr., as guardian of Steven D. Sager and Stuart E. Sager, minors, and Dwight Sager, Jr., individually, from final orders of the county judge’s court awarding attorney’s fees and executrix’s fees in the Estates of Rosella M. Sager and Dwight E. Sager.
The primary thrust of this appeal is that the fees awarded were excessive.
This court has carefully reviewed this cause and all assignments of error and finds there is competent substantial evidence to support the findings of fact and conclusions of law of the trial judge..
The judgment is therefore affirmed.
Affirmed.
WALDEN, C. J., concurs.
MACMILLAN, HUGH, Associate Judge, dissents.